          Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 1 of 57 PageID #: 7
                est igogitae
                           .'a
                                          (/DEFAULT.ASPX)
                i cuit Lxpre
                                                                                                  EXHIBIT
                                                                                                    1
                                                               Civil
                                                          Case Information
                                        Nineteenth Judicial Circuit of Barbour County



                                                              20-C-43
                                                     J udge: SHAWN D NINES
                                        J ULIE CROSTON EXECUTRIX VS. MONSANTO COMPANY



Plaintiff(s)

                                 Plaintiff Attorney(s).

CROSTON, JONATHAN C ESTATE
CROSTON, JULIE A
CROSTON, JULIE A EXECUTRIX
                                  C. BRIAN MATKO, ESQ.


Defendant(s).

                                 Defendant Attorney(s)
MONSANTO COMPANY
                                                    N/A


Date Filed: 12/29/2020
Case Type: GENERAL CIVIL
Appealed: 0
Final Order Date: N/A
Statistical Close Date: N/A



Line     Date                    Action / Result
0001     12/29/2020              CASE FILED

0002     12/29/2020              PL CIVIL CASE INFORMATION STATEMENT

0003     12/29/2020              COMPLAINT WITH EXHIBIT A

0004     12/30/2020              SUMMONS TO DEFENDANT
0005     12/30/2020              MAILED TO SEC/STATE: SUMMONS TO MONSANTO COMPANY STAMPED RETURN,
0006                             2 COPIES OF COMPLAINT W/SUMMONS ATTACHED, DATE STAMPED COPY OF

0007                             PL'S CCIS, CHECK
0008     01/08/2021              SEC/STATE RETURN: SERVICE ACCEPTED FOR MONSANTO CO 1/5/21
These materials have been prepared by the Office of the Clerk of the various Circuit Courts from original sources and data believed to be reliable. The information
contained herein, however, has not been independently verified by the Office of the Clerk or Software Computer Group, Incorporated. The Office of the Clerk of the
Circuit Courts and Software Computer Group, Inc. assume no liability for the accuracy, completeness, or timeliness of the information contained herein.
Software Computer Group I PO Box 27 I Fraziers Bottom WV 25082
                  Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 2 of 57 PageID #: 8
           Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 3 of 57 PageID #: 9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22539914
Notice of Service of Process                                                                            Date Processed: 01/11/2021

Primary Contact:           Anne Troupis (Monsanto)
                           Bayer U.S. LLC
                           800 N Lindbergh Blvd
                           Saint Louis, MO 63167-1000

Entity:                                       Monsanto Company
                                              Entity ID Number 2282193
Entity Served:                                Monsanto Company
Title of Action:                              Croston, Julie A. vs. Monsanto Company
Matter Name/ID:                               Croston, Julie A. vs. Monsanto Company (10809846)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Wrongful Death
Court/Agency:                                 Barbour County Circuit Court, WV
Case/Reference No:                            20-C-43
Jurisdiction Served:                          West Virginia
Date Served on CSC:                           01/08/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         Secretary of State in WV on 01/05/2021
How Served:                                   Certified Mail
Sender Information:                           Hunter B. Mullens
                                              304-457-9000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 4 of 57 PageID #: 10
                                            .1        A'
Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305


                      USPS CERTIFIED MAILTM



                                                                                                   MacWarner
                                                                                                Secrefary of State,
                                                                                               Slate of'C'iust Virgir, ia
                                                                                             Phone: 304-558-60GO
                   9214 a901 1251 3410 0003 0512 17                                                   886-71137-81383
                                                                                                   Visit us onI"ine:
                                                                                                    %'!f"V'V:-V303=M
MONSANTO COMPANY
Corporation Service Company
209 West Washington Street
Charleston, WV 25302




    Control Number: 268263                                                     Agent: Corporation Service Company
             Defendant: MONSANTO COMPANY                                      County: Barbour
                        209 West Washington Street
                                                                         Civil Action: 20-C-43
                        Charleston, WV 25302 US
                                                                   Certified Number: 92148901125134100003051217
                                                                        Service Date: 1/5/2021


I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
senrice of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your corporation as your attorney-in-fact. Please address any questions about this
document directly to the court or the plaintiffs attorney, shown in the enc/osed paper, not to the Secretary of State's office.




Sincerely,


                        Arl



Mac Warner
Secretary of State
     Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 5 of 57 PageID #: 11


     IN THE CIRCUIT COURT OF                             BARBOUR                 COUNTY, WEST VIRGINIA

                                   CIVIL CASE INFORMATION STATEMENT
                                    (Civil Cases Other than Domestic Relations)
I. CASE STYLE:                                                       Case No.          — C—y3
 Plaintiff(s)                                                        Judge:
 JULIE A. CROSTON, individually and as
 Executrix of the ESTATE OF JONATHAN                           Plantiffs Phone: 304.457.9000
CORREL CROSTON
vs.                                                        Days to
Defendant(s)                                               Answer        Type of Service
MONSANTO COMPANY                                             30          Sec. of State                ~~~~      L ~"~_ L)
Name                                                                                                  ~,;E1..     9 N 2.~a
209 West Washington Street                                Defendant's Phone:
Street Address                                                                                  BG burn eotjniv.e e;:` 81 rk
Charleston, WV 25302
City, State, Zip Code

II. TYPE OF CASE:
    ❑✓ General Civil                                                             ❑   Adoption
    ❑ Mass Litigation [As defiiaed in T. C.R. 26.04(a)]                          ❑   Administrative Agency Appeal
       ❑ Asbestos                                                                ❑   Civil Appeal from Magistrate Court
       ❑ FELA Asbestos                                                           ❑   Miscellaiieous Civil Petition
       ❑ Other:                                                                  ❑   Mental Hygiene
    ❑ Habeas Corpus/Other Extraordinary Writ                                     ❑   Guardianship
    ❑ Other:                                                                     ❑   Medical Malpractice

III. JURY DEMAND: 0 Yes ❑ No CASE WILL BE READY FOR TRIAL BY (Month/Year):                                 02 / 2022

iV. DO YOU OR ANY   IF YES, PLEASE SPECIFY:
    OF YOUR CLIENTS ❑ Wheelchair accessible hearing room and other facilites
    OR WITNESSES    ❑ Reader or other atixiliary aid for the visually impaired
    IN THIS CASE    ❑ Interpreter or other auxiliary aid for the deaf and hard of hearing
    REQUIRE SPECIAL
                    ❑ Spokesperson or other auxiliaiy aid for the speech impaired
    ACCOMMODATIONS?
                    ❑ Foreign language interpreter-specify language:
    ❑ 'Yes ❑✓ No    ❑ Other:

Attorney Na.me: Hunter B. Mullens                                        Representing:
Firm: MULLENS & MULLENS, PLLC                                            E Plaintiff            ❑ Defendant
Address: 9 North Main Street, P.O. Box 95, Philippi, WV 26416            ❑    Cross-Defendant ❑ Cross-Complainant
Telephone: 304.457.9000                                                  ❑    3rd-Party Plaintiff ❑ 3rd-Party Defendant
❑   Proceeding Without an Attorney

Original and   03     copies of complaint enclosed/attached.
Dated:    12   /    29 /    2020            Signature:
SCA-C-100: Civil Case Information Statement (Other than Domestic Relations)                     Revision Date: 4/2020
    Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 6 of 57 PageID #: 12

~

             IN THE CIRCUIT COURT OF BARBOUR COUNTY, WEST VIRGINIA

    JULIE A. CROSTON individually, and
    as Executrix of the ESTATE OF
    JONATHAN CORREL CROSTON,

           Plaintiff,

    V.                                                                                                      Civil Action No.              & ZZ3

    MONSANTO COMPANY                                                                                                                          cn
    and JOHN DOES 1-5,
                                                                                                                                                   c
           Defendant                                                                                                                               '
                                                                  SUMMONS

           TO:    Monsanto Company
                  c/o Corporation Service Company                                                                                             C-' CD
                                                                                                                                                  ;o
                  209 West Washington Street                                                                                   .,,.       ~,, ~:n
                  Charleston, WV 25302                                                                                                    a-


                 IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby

    summoned and required to serve upon Hunter B. Mullens and Mullens and Mullens,

    PLLC, Plaintiffs attorney, whose address is 9 North Main Street, P.O. Box 95, Philippi,

    WV    26416, an Answer, including any related counterclaim you may have, to the

    Complaint filed against you in the above-styled civil action, a true copy of which is

    herewith delivered to you. You are requested to serve your answer with thirty (30) days

    of service of this Summons upon you, exclusive of the day of service. If you fail to do so,

    judgment by default will be taken against you for the relief demanded in the Complaint

    and you will thereafter be barred from asserting in another action any claim you may have

    which must be asserted by counterclaim in the;above-styled civil action.

                                                         ~.~S~,IVIe^~ . a     ~   .~✓ ~      c./,l.
                                              ti
                                         ~i                              •
                                             _C~~re.l~''~,.'r,f~ .•;...7~~ • C~i" /I~Y~p~
                                      ~,;~'.('-..t ~ ':~'~sk'i. ~~       .r r ~ ( ~ ~•t.T.

                                     `t ~ i    _             -';,:.iv
          Dated: /~                    ~-                   ' ~il~t~ ,. ~,sl..:•.
                                                     :=.: ~~~-                                                                        /
                                                   `_~
                                 -       '•        ~}'~+.                    p .p~•.~. 1,.      ~-..-   _
                                                                                                                  Clerk o Court
                                                               ~+~~~(t            M.
                                         ~-: ~Ni • ~s~i~,4~~'; ~~           • ~ M
                                                                           • _y ,- "`
                                    i ~~`y .• j -~~f."""~*.•G'y""`"-;
                                `,,+~      y L~•'~.•,       ..          ~~ •L~ tin-w
                                      ~~
                                       .:      ..✓' /~ ~    ..
                                                                       .
                                                                         V
                                                                            `40                             .
                                          ~1,'                  _
    Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 7 of 57 PageID #: 13

~   va



              IN THE CIRCUIT COURT OF BARBOUR COUNTY, WEST VIRGINIA


    JULIE A. CROSTON individually, and
    as Executrix of the ESTATE OF
    JONATHAN CORREL CROSTON,

            Plaintiff,

    L'I'M                                                            Civil Action No.   —C—q3

                                                ~~ ~:, ~-y   E   ®

    MONSANTO COMPANY.                          DEC 2 9 2020
    and JOHN DOES 1-5,
                                          Barbour county circuit clerk
            Defendant.                            —


                                          COMPLAINT

             COMES NOW the Plaintiffs, Julie A. Croston individually and as Executrix of the

    Estate of Jonathan Correl Croston, by and through their counsel, Hunter B. Mullens, C.

    Brian Matko and Mullens & Mullens, PLLC, and, upon information and belief, submits the

    following as their Complaint.

                                       NATURE ®F CASE


            1.    This Civil Action Is for the damages suffered by PlaintifFs (collectiveiy

    referred to as "Plaintiff') as a direct and proxirnate result of the Defendant's careless,

    reckiess, negligent and wrongful conduct in connection with the design, development,

    manufacture, testing, pacicaging, promoting, marketing, advertising, labeling, distribution

    and sale of the herbicide known as 'RounduW, containing the alleged carcinogenic

    chemical "giyphosate° and/or a carcinogenic forrnulate which includes glyphosate.
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 8 of 57 PageID #: 14



            2.       "RoundupP refers to all forrnulations of Defendant Monsanto's and

Defendant Bayer AG's Monsanto Roundup products, including, but not limited to,

Roundup Concentrate Poison ivy and Tough Brush Killer 1, Roundup Custorn Herbicide,

Roundup D-Pak herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

Roundup Fence & Yard Edger 1, Roundup Garden Foam Weed and Grass Killer,

Roundup Grass and Weed Killer, Roundup Herbicide, roundup Original 2k herbicide,

Roundup Odginal II herbicide, roundup Pro Concentrate, Roundup Quik Stik Grass &

Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass

Killer, Roundup Rainfast auper Conoentrate Weed & Grass Killer, Roundup Ready-to-

Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-

Use Weed & Grass Killer, Roundup Ready-to-Use Weed & Grass Killer 2, Roundup Ultra
~,.   n •    . ,•         .   .•   • ..   ~   ~ •,   •       n'       1; •
                    ,.•                                           i          ~i   i- -   Ni ,   i•   a




Weed & Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus,

Roundup Weed & Grass Killer Ready-to-Use Plus, Roundup Weed & Grdss Kiiler Buper

Concentrate, Roundup Weed & Grass Kiiler 1 Ready-to-Use, Roundup WSD Herbicide,

and Deploy Dry Herbicide, or any other fomnulation of containing the active ingredient

glyphosate.

            3.      Plaintiff maintains that "Roundur is defective, dangerous to human health,

unft and unsuitable to be marketed and sold in commerce. Further, Plaintiff alleges that

said "Roundur lacked all the proper and necessary wamings as to the associated risks,

harm, and darnages voith its use and exposure.

                                                         2
    Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 9 of 57 PageID #: 15




                                   I. JURISDICTI®N AND VENUE


    4.     Jurisdiction is proper in this matter because the Plaintiff's claims are brought under

    West Virginia common and/or statutory law.


,   5,     Venue is proper in Barbour County, West Virginia pursuant to W.Va. Code §§ 56-

    1-1 et seq.


                                           11.PARTIES


            6.    The Plaintiff, Julie A. Croston, is the widow of Plaintiff-decedent Jonathan

    Croston, and she presenUy resides in Philippi, Barbour County, West Virginia.


            7.    Julie Croston was duiy appointed as the executrix and personal

    representative of Jonathan Croston's estate. See attached Exhibit No. 1- Certified copy

    of Letter of Administration.


            8.    Defendant, Monsanto Company, an indirect wholly owned subsidiary of

    Bayer AG, is a Deiaware corporation, with a principal piace of business at 800 North

    Lindbergh Blvd., St. Louis, Missouri, and reguiariy conducts business in the State of West

    Virginia and Barbour County.


            9.    In June of 2018, Defendant Monsanto Company merged with KWA

    Investment Co., an indirect subsidiary of Bayer AG In a$63 billion-dollar acquisition


            10. Defendant Monsanto Company's wRounduW products continues to be soid,

    distributed and marketed in the same manner following the June 2018 merger.


                                                 3
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 10 of 57 PageID #: 16

~



       11. AII references to the acts and omissions of Defendant Monsanto in this

Complaint shall mean and refer to the actions of Defendant Monsanto as udell as any acts

and omissions of Bayer AG on or after the date Defendant Monsanto becarne an indirect

subsidiary of Bayer AG. Further Bayer AG is jointly and/or severally liable with Defendant

Monsanto for all acts, omissions, and vurongdoing of Defendant Monsanto as set forth in

this Compiaint as a parent of Defendant Monsanto, as an atfiliate of Defendant Monsanto

and under the doctrine of successor liabiiity by contract, the common law, or otherwise.

       12.    Defendant "John Does" are the unknown individuals, companies,

subsidiaries, parent companies, and entities which are at fault in this matter and as may

be discovered through the use of the West Virginia Rules of Civil Procedure and/or the

discovery process.

       13. llpon best information and belief, Defendants are entities that were involved

in the design, development, manufacture, testing, packaging, prornoting, onarketing,

advertising, distribution, labeling, and/or sale of the herbicide "Roundup", containing the

active ingr®dient giyphosate.


       14. During the period of time of Plaintif€decedent's exposure, Defendants

advertised and soid goods, specifically "Roundup" products, in Barbour County, West

Virginia and surrounding counties, inciuding, but not limited to Harrison County, Upshur

County, and Randolph County.




                                            4
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 11 of 57 PageID #: 17




        15.   For the pedod of time r®garding Plaintiffdecedent's exposure, Defendants

transacted and conducted business within the State of West Virginia that relates to the

allegations in this Complaint.


        16.   Defendants have derived substantial revenue from all "Roundup" products

used and sold in the State of West Virginia.


        17.   Defendants expected or should have expected its acts to have

consequences within the State of West Virginia.


        18.   Defendants engaged in the business of designing,                   developing,

manufacturing, testing, packaging, marketing, distributing, labeling, and/or selling

ORoundur and "Roundup'" products.


        19.   Upon information and belief, Defendants purposefully availed themselves

of the priviiege of conducting activities within the State of West Virginia, thus invoking the

benefts and protections of its laws.


       20.    Upon information and belief, Defendants did act to sell, advertise and/or

distribute "Roundup" voith full knoweiedge of its dangerous and defective nature.




                                 FACTUAL ALLEGATIONS


       21.    At all relevant times, Defendant Monsanto was in the business of, and did,

design, research, manufacture, test, advertise, promote, market, sell, distribute, and/or is

                                              5
    Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 12 of 57 PageID #: 18

L   )



    responsible for the other entities who promoted, marketed, sold and distributed the

    commercial herbicide mRoundup".


            22. Defendant Monsanto discovered the herbicidal properties of glyphosate

    during the 1970's and subsequently began to design, research, manufacture, sell and

    distribute giyphosate based mRoundup° as a broad-spectrum herbicide.

           23.    Glyphosate is the active ingredient in "Roundup" which also contains vsater

    and a surFactant blend.


           24. Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses.

           25.    Glyphosate is a"non-selective~ herbicide, meaning it kills indiscriminately

    based only on whether a given organism produces a specific enzyme, 5-

    enolpyruvylshikimic acide-3-phosphatge synthase, known as EPSP synthase.

           26. Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acide-3-phosphate

    synthase that interferes with the shikimic pathway in plants, resulting in the accumulation

    of shikimic acid in plant tissue and ultimately plant death.

           27.    When sprayed on the weeds, the surfactant blend helps reduce the surface

    tension of water, to keep the herbicide on the targeted weed. When sprayed, the plants

    absorb glyphosate directly thmugh their leaves, stems, and roots, and detectable

    quantities accumulate in the plant tissues.




                                                  6
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 13 of 57 PageID #: 19

~


       28. Each year, approximately 250 million pounds of glyphosate are sprayed on

crops, commercial nurseries, suburban lawns, ball fletds, parks and golf courses. This

increase in use has been driven largely by the proiiferation of genetically engineered

crops, crops specifically tailored to resist'the activity to glyphosate.

        29. The originai Defendant Monsanto Roundup, containing the active ingredient

glyphosate, was introduced in 1974. Today's glyphosate products (now Eayer AG's) are

among the world's most widely used herbicides. Defendant Monsanto's and/or Eayer

AG's glyphosate products are registered in more than 130 countries and are approved

for weed control in more than 100 crops. No other herbicide active ingredient compares

in terms of number of approved uses. For more than 40 years, farmers, landowners and

landscape developers across the globe, including Plaintiff-decedent, have used

Roundup, unaware of its carcinogenic properties.




            REGISTRATI®N ®F THE HERBICIDES UNDER FEDERAL LAW


       30. The manufacture, formulation and distribution of herbicides, such as

Roundup, are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act

("FIFRK), 7. U.S.C. § 136 et seq. FIFRA requires that ail pesticides be register®d with

the Environmental Protection Agency (AEPA°) prior to their distribution, saie, or use,

except as described by FIFRA 7 U.S.C.136 a(a).



                                               7
    Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 14 of 57 PageID #: 20

,   .0




            31. The EPA requires as part of the registration process, among other

    requirenrents, a variety of tests to evaivate the potentiai for exposure to pesticides, toxicity

    to people and other potential non-target organisms, and other adverse effects on the

    environment. Registration by the EPA, however, is not an assurance or finding of safety.

    The determination the EPA makes in registering or re-registering a product is not that the

    product is Osafe", but rather that use of the product in accordance with its label dorections

    "will not generaily cause unreasonable adverse effects on the environment." 7 U.S.C. §

    136(a)(c)(5)(®).

            32.   FIFRA defines "unreasonabie adverse effects on the environmenY' to mean

    uany unreasonable risk to man or the environment, taking into account the economic,

    social, and environmental costs and benefits of the use of any pesticide." 7 U.S.C. §

    136(b). FIFRA thus requires the EPA to make a risk/benefit anaiysis in determining

    whether a registration should be granted or allowed to continue to be sold in commerce.

            33.   The EPA registered Roundup for distdbution, saie and manufacture in the

    United States and the State of West Virginia relied on the EPA's registration to allows the

    distribution, sale and use of Roundup within the State.

            34.   FIFRA generally requires that the registrant, Defendant Monsanto, conduct

    heaith and safety testing of pesticide products. The government is not required, nor is it

    able, to perform the product tests that are required of the manufacturer.




                                                   8
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 15 of 57 PageID #: 21

,

        35.   The evaluation of each pesticide product distributed, sold, or rnanufactured

is compieted at the time the product is initially registered. The data necessary for

registration of a pesticide has changed over time. The EPA is now in the process of re-

evaluating all pesticide products through a Congressionally-mandated process called ure-

registration" 7 U.S.C. § 136a-1. In order to re-evaluate these pesticides, the EPA

demands the con>pletion of additional tests and the subrnission of data for the EPA's

review and evaivation.


       36.    In the case of glyphosate and Roundup, the EPA had planned on releasing

its preliminary nsk assessrnent-in relation to the registration process-no later than July

2015. The EPA completed its review of giyphosate in early 2015 but delayed releasing

the assessrnent pending further' review in light of the Worid Health Organiaation°s

findings.


              DEFENDANT MONSANTO'S FALSE REPRESENTATIONS

                                               _ DUPfiia
                     REGARDING THE SAFETY OF ROUN



       37.    In 1996, the New York Attomey General ("NYAGO) filed a lawsuit against

Defendant Monsanto based on its false and misleading advertising of Roundup products.

Specifically, the lawsuit challenged Defendant Monsanto's general representations that

its spray-on glyphosate-based herbicides, including Roundup, were °safer than table salt'

and "practically non-toxic* to rnammals, birds, and fish. Among the representations the




                                            9
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 16 of 57 PageID #: 22




NYAG found deceptive and misleading about the human and environmental safety of

Roundup are the following:

            a. Remember that environmentally friendly Roundup herbicide is
                biodegradable. It won't build up in the soil so you can use Roundup
               with confidence along customers' driveways, sidewalks and fences...


            b. Remember that Roundup is biodegradable and won't build up in the
                soil. That will give you the environmental confidence you need to use
             Roundup everywhere you've got a weed, bush, edging or trimrning probiem.


            c. Roundup biodegrades into naturally occurring elements.


            d. Remember that versatile Roundup herbicide stays where you put it. That
                means there's no washing or leaching to harm customers' shrubs or
               other desirabie vegetation.


            e. This non-residuai herbicide will not wash or leach in the soil. It...stays
               where you apply it.


            f. You can apply Roundup with "confidence because it will stay where you
            put iYA it bonds tightly to soil particles, preventing leaching. Then, soon after
            application, soil microorganisrns biodegrade Roundup into natural products.


            g. Glyphosate is less hanmful to rats than table salt following acute oral
            ingestion.



                                            10
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 17 of 57 PageID #: 23




               h. Glyphosate's safety margin is rnuch greater than required. It has over a
                   1,000-foid safety margin in food and over a 700-fold safety margin for
                   Workers who manufacture it or use it.


               i. You can feel good about using herbicides by Defendant Monsanto. They
               carry a toxicity category rating of °practically non-toxic' as it pertains to
                marnrnals, birds and tish.


               j. ~Roundup can be used where leids and pets will play and breaics down
                   into natural ntaterial." This ad depicts a person with his-head in the
                   ground and a pet standing in an area which has been treated with
                   Roundup.'


        38.    On November 19,1996, Defendant Monsanto entered into an Assurance of

Discontinuance with NYAG, in which Defendant Monsanto agreed, among other things,

"to cease and desist from publishing or broadcasting any advertisements [in New York]

that represent, directly or by implicatioW that:


               a. its glyphosate-containing pesticide products or any component thereof
                  are safe, non-toxic, harmless or free fronn risk.


               b. its glyphosate-containing pesticide products or any component thereof
                  rnanufactured, formulated, disteibuted or sold by Defendant Monsanto
                  are biodegradable.


' Attorney General of the State of New York, In the Matter of Defendant Monsanto Company, Assurance
of Discontinuance Pursuant to Executive Law § 63 (15) (Nov.1996).

                                                11
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 18 of 57 PageID #: 24




               c. its glyphosate-containing pesticide products or any component
                  thereof stay where they are applied under ali circumstances and
                  will not move through the environment by any means.


               d, its glyphosate-containing pesticide products or any component
                  thereof are "good" for the environment or are "°Icnown for their
                  environmentai charactedstics."


               e, glyphosate-containing pesticide products or any component
                  thereof are safer or less toxic than common consumer products
                  other than herbicides;


               f, its giyphosate-containing products or any component thereof
                 might be classWed as "practically non-toxic"


         39. Defendant Monsanto did not alter its adverUsing in the same manner in any

state other than New Yortc, and, based on information and belief, still has not done so

today.

         40. In 2009, France's highest court ruled that Defendant Monsanto had not told

the truth about the safety of Roundup. The French court affirmed an eariier judgment that




                                             12
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 19 of 57 PageID #: 25




Defendant Monsanto had falseiy advertised its herbicide Roundup as mbiodegradable"

and that it "left the soil clean:v2

                    EVIDENCE OF CARCINOGENICITY IN ROUNDUP


        41.    As eariy as the 1964's Defendant Monsanto uvas aware of glyphosate's

carcinogenic properties.

        42.    On March 4, 1966, a group of the Environrnental Protection Agency's

(`°EPK) toxicology Branch published a mentoranduro classifying giyphosate as a

Category C. oncogene.3 Category C oncogenes are possible human carcinogens with

iimited evidence of carcinogenicity.

        43.    In 1966, the EPA issued a Registration Standard for glyphosate (NTIS

PB67-103214).          The Registration standard required additional phytotoxicity,

environmental fate, toxicology, product chemistry, and residue chemistry studies. AII of

the data required uvas submitted and reviewed and/or waived 4

        44.    In October 1991 the EPA published a Mernorandum entitled "°Second Peer

Revievb of Glyphosate" The rnennorandurn changed glyphosate's classification to Group




2   Defendant Monsanto Guflty fn `False Ad" Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe 8308903.stm.
3 Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental
Protection Agency.
4 http://www.epa.gov/oppsrrdl/reregistration/REDs/factsheets/0178fact.pdf


                                              13
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 20 of 57 PageID #: 26




E(evidence of non-carcinogenicity for humans). Two peer revievv committee members

did not concur with the conclusions of the committee and one member refused to sign.5

        45.     In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formuiations found that Defendant Monsanto Roundup

products are more dangerous and toxic than glyphosate alone6 As eariy as 1991

evidence existed demonstrating that glyphosate formulations uvere signif'icantly more

toxic than glyphosate alone?

        46.    In 2002, Julie Marc pubiished a study entitted "Pesticide Roundup

Provokes Cell Division Dysfunction at the Level 6f CDK16Cyclin B Activationn

        47. The study found that Defendant Monsanto's Roundup caused delays in the

cell cycles of sea urchins, while the same concentrations of glyphosate alone proved

ineffective and did not alter cell cycles.

        46.    In 2004, Julie Marc published a study entitied oGlyphosate-based pesticides

affect cell cycle regulationn        The study demonstrated a ntolecular link between

glyphosate-based products and cell cycle dysregulation.

        49.    The study noted that "cell-cycle dysregulation is a hallmark of turnor celis

and human cancer. Failure in the cell-cycle checkpoints leads to genornic instability and



5 Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
Protection Agency.
6 Martinez, et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
' Martinez et al 1991

                                                 14
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 21 of 57 PageID #: 27



subsequent deveiopment of cancers from the initial aifected cell:' Further, m[s]ince cell

cycie disorders such as cancer resuit frorn dysfunction of unique cell, it was of interest to

evaluate the threshoid dose of giyphosate afEecting cells."18

         50.     In 2005, Francisco Peixoto published a study showing that roundup's effects

on rat liver mitochondria are much more toxic and harmful than the same concentrations

of glyphosate alone.

         51. The Peixoto study suggested that the harmful efl'ects of Roundup on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate and couid

be the result of other chemicals, namely the surEactant POEA, or alternatively due to the

possible synergy between glyphosate and Roundup formulation products.

         52.     In 2009, Nora Benachour and Grilles-Eric Beralini published a study

examining the effects of Roundup and giyphosate on human umbiiical, embryonic and

placental cells.

         53. The study used dilution levels of Roundup and glyphosate far below

agricultural recornmendations, corresponding with low ievels of residues in food. The

study concluded that supposed "inerr ingredients and possibly P®EA, change human

cell permeability and arnplify toxicity of giyphosate alone. The study further suggested

that deterrninations of glyphosate toxicity should take into account the presence of

adjuvants, or those chemicals used in the forrnation of the cornpiete pesticide. The study


$ (Molinari, 2000; Stewart et al., 2003)

                                              15
    Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 22 of 57 PageID #: 28

A




    confirmed that the adjuvants in roundup are not inert and that Roundup is always more

    toxic than its active ingredient glyphosete.

           54.    The resuits of these studies were confirmed in recently published peer

    reviewed studies and were at all times avaiiabie and/or known to Defendant.

           55.    Defendant knew or should have known that Roundup is more toxic than

    glyphosate alone and that safety studies on Roundup, Roundup°s adjuvants and Oinerr

    ingredients and/or that suri'actant POF_A were necessary to protect Plaintiffidecedent from

    Roundup.

           56.    Defendant knew or shouid have known that tests limited to Roundup°s

    active ingredient glyphosate were insufi<icient to prove the safety of Roundup.

           57.    Defendant failed to appropriately and adequately test Roundup, Roundups

    adjuvants and `°inerr ingredients, and/or the suriactant POEA to protect Plaintiff from

    Roundup.

           58.    Rather than performing appropriate tests, Defendant reiied upon t1awed

    industry-supported studies designed to protect Defendant's economic interests rather

    than Plaintiff-decedent and the consuming public.

           59.    Despite their knowiedge that Roundup was considerably more dangerous

    than glyphosate alone, Defendant continued to promote Roundup as safe.




                                                   16
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 23 of 57 PageID #: 29



                       IARC CLASSIFICATION OF GLYPHOSATE


        60.   The International Agency for Research on Cancer (mIARC") is the

speciaiized intergovernmental cancer agency the Worid Health Organization ("WHOn) of

the United Nations tasked with conducting and coordinating research into the causes of

cancer.

        61. An IARC Advisory Group to Recornmend Priorities for IARC Monographs

during 2015-2016 met in April 2014. Though nominations for the review were solicited, a

substance must meet two criteda to be eligible for review by the IARC Monographs: there

must aiready be some evidence of carcinogenicity of the substance, and there must be

evidence that humans are exposed to the substance.

       62.    IARC set giyphosate for reviewe in 2015-2016. IARC uses five criteria for

determining priority in revieWng chemicals. The substance must have a potential for

direct impact on public health; scientific literature to support suspicion of carcinogenicity;

evidence of significant human exposure; high pubiic interest and/or potential to bring

ciarity to a controversial area and/or reduce public anxiety or concem; related agent

similar to one given high priority by the above considerations. Data reviewed is sourced

preferably from pubiicly accessible, peerreviewed data.

       69.    On March 24, 2015, after its cumulative review of human, animal and DNA

studies for more than one (1) year, many of which have been in Defendant Monsanto°s

possession since as early as 1965, the IARC°s working group published its conclusion

                                             17
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 24 of 57 PageID #: 30




that the glyphosate contained in Defendant's Roundup herbicide, is a Class 2A "probabie

carcinogen° as demonstrated by the mechanistic evidence of carcinogenicity in huenans

and sufficient evidence of carcinogenicity in animals.

        64.   The IARC's full Monograph was published on July 29, 2015 and estabiished

glyphosate as a ciass 2A probable carcinogen to humans. According to the authors

glyphosate demonstrated sufficient mechanistic evidence (genotoxicity and oxidative

stress) to warrant a 2A ciassification based on evidence of carcinogenicity in humans and

animais.

       65.    The IARC lNorking Group found an increased risk between exposure to

glyphosate and non-Hodgkin's lymphoma ("NHU) and several subtypes of NHL, and the

increased risk continued after adjustment for other pesticides.

       66.    The IARC aiso found that glyphosate caused DNA and chromosomal

damage in human cells.

                 EARLIER EVIDENCE OF GLYPHOSATE'S DANGER


       67.    Despite the nevv classification by the IARC, Defendant Monsanto had ampie

evidence of glyphosate and Roundup's genotoxic properties for decades.

       66.    Genotoxicity refers to chemical agents that are capable of damaging the

DNA within a cell through genetic mutations, which is a process that is beiieved to lead

to cancer.


                                           18
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 25 of 57 PageID #: 31




       69. In 1997, Chris Clements published "Genotoxicity of seiect herbicides in

Rana catesbefana tadpoles using the allcaline single-cell gel DNA electrophoresis (comet)

assay.-

       70. The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

       71. Both human and animal studies have shown that glyphosate and

glyphosate-based formulations such as Roundup can induce oxidative stress.

       72. Oxidative stress and associated chronic inflammation are beiieved to be

involved in carcinogenesis.

       73. The IARC Monograph notes that ar[s]trong evidence exists that giyphosate,

AMPA and giyphosate-based formuiations can induce oxidative stress."

       74. In 2006 Cesar Pazy-Mifio published a study examining DNA damage in

human subjects exposed to glyphosate.

       75. The study produced evidence of chromosomal damage in biood cells

showing significantiy greater damage after exposure to glyphosate than before in the

same individuais, suggesting the giyphosate formulation used during aerial spraying had

a genotoxic effect on exposed Individuals.




                                             19
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 26 of 57 PageID #: 32




       76. The IARC Monograph reflects the volume of evidence of giyphosate

pesticides' genotoxicity noting "[t)he evidence for genotoxicity caused by giyphosate-

based formulations is strong:'

       77.   Despite knowiedge to the contrary, Defendant Monsanto maintained that

there is no evidence that roundup is genotoxic, that reguiatory authorities and

independent experts are In agreement that Roundup is not genotoxic, and that there is

no evidence that Roundup is genotoxic.

       78.   In addition to giyphosate and Roundup's genotox properties, Defendant

Monsanto has long been aware of giyphosate's carcinogenic properties.

       79.   Glyphosate and Roundup in particuiar have long been associated with

carcinogenicity and the deveiopment of numerous forms of cancer, inciuding, but not

limited to, non-Hodgkin's lymphoma, Hodgkin's lymphoma, muitipie myeioma and soft

tissue sarcoma.

       80.   Defendant Monsanto has known of this association since the early to mid

1980s and numerous human and animal studies have evidenced the carcinogenicity of

glyphosate and/or Roundup.

       61.   In 1965 the EPA studied the efFects of giyphosate in mice finding a dose

reiated response in maie mice iinked to renai tubuiar adenomas, a rare tumor. The study

conciuded the giyphosate was oncogenic.



                                          20
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 27 of 57 PageID #: 33




       82.    In 2003 Lennart Hardell and Mikael Eriksson published the results to two

case controlled studies on pesticides as risk factor for NHL and hairy cell leukernia.

       83. The study concluded that glyphosate had the most significant relationship

to NHL among all herbicides studies with an incr®ased odds ratio of 3.11.

       84.    In 2003, AJ De Roos published a study examining the pooled data of mid-

western farmers, examining pesticides and herbicides as risk factors for NHL.

       85.   The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       86.    In 2008 Mikael Eriksson published a study a population based case-control

study of exposure to various pesticides as a dsk factor for NHL.

      87.    This strengthened previous associations betv+eeen glyphosate and NHL

      88.     In spite of this knowledge, Defendant Monsanto continued to issue broad

and sweeping statements suggesting that Roundup was, and is, safer than ordinary

househoid items such as table salt, despite a lack of scientific support for the accuracy

and vaiidity of these statements and, in fact, voluminous evidence to the contrary.

      89.    Upon information and belief, these statements and representations have

been made with the intent of inducing Plaint'iff-decedent, the agricultural community, and

the public at large to purchase, and increase the use of Defendant Monsanto°s Roundup




                                            21
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 28 of 57 PageID #: 34




for ail Defendant's pecuniary gain, and in fact did induce Plaintiff-decedent to use

Roundup.


       90.    Defendant onade these statements with cornplete disregard and reckless

indiflerence to the safety of Piaintiff-decedent and the general public.


       91.    Notwithstanding Defendant's representations, scientific evidence has

established a clear association between glyphosate and genotoxicity, inflammation, and

an increased risk of many cancers, including, but not limited to NHL, Multiple Myeloma,

and Soft tisSue Sarcoma.


       92, Defendant Monsanto, knew or should have known that glyphosate is

associated with an increased risk of developing cancer, including, but not linlited to, NHL,

Multiple Myeloma and soft tissue sarcomas.


       93.    Defendant failed to appropriately and adequately inform and warn Plaintift-

decedent of the serious and dangerous risks associated with the use of and exposure to

glyphosate and/or Roundup, including, but not linlited to, the risk of developing NHL, as

well as other severe and personal injuries uiahich are perrnanent and/or long-lasting in

nature, cause significant physical pain and mental anguish, dinninished enjoyment of life,

and the need for rnedical treatment, rnonitoring and/or ntedications.


      94.     Despite the IARC's classification of glyphosate as a class 2A probable

carcinogen, Defendant continue to nlaintain that glyphosate and/or Roundup is safe, non-

carcinogenic, non-genotoxic, and falsely vvarrant to users and the general public that

                                             22
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 29 of 57 PageID #: 35




independent experts and reguiatory agencies agree that there is no evidence of

carcinogenicity or genotoxicity in giyphosate and Roundup.

        95.      Defendant has ciaimed and continue to ciaim that Roundup is safe, non-

carcinogenic, and non-genotoxic. Defendant continue to promote the use of Roundup in

a large-scale basis.

        96.      Defendant has ciairned on its website that "[r]eguiatory authorities and

independent experts around the worid have reviewed numerous long-term

carcinogenicity and genotoxicity studies and agree that there is no evidence that

giyphosate, the active ingredient in roundup brand herbicides and other giyphosate-based

herbicides, causes cancer, even at very high doses, and that it is not genotoxic°9

        97.      Ironically, the primary source for this statement is a'1986 report by the

WNO, the same organiaation that now considers giyphosate to be a probabie carcinogen.

        98.     Glyphosate, and Defendant Monsanto's Roundup products in particuiar,

have long been associated with serious side effects and rnany reguiatory agencies

around the giobe have banned or are currentiy banning the use of giyphosate herbicide

products.




9 Backgrounder-Glyphosate: No Evidence of Carcino genicity. Updated November 2014. (downloaded October 9,
2015)

                                                    23
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 30 of 57 PageID #: 36




       99.    Defendant Monsanto's statements proclaiming the safety of Roundup and

the distribution and sell of Roundup by Defendant in disregarding its dangers misled the

public at large, in particular the PlaintifFdecedent.

       100. Despite Defendant's knowledge that Roundup was associated with an

elevated risk of developing cancer, Defendant Monsanto's promotionai campaigns

focused on Roundup's purported "safety proffle.ffi

       101. DefendanYs failure to adequately wam resulted in (1) Plaintiff decedent

using and being exposed to glyphosate instead of using another acceptable and safe

method of controlling unwanted weeds and pests; and (2) scientists and physicians failing

to wam and instruct consunners about the risk of cancer, including NHL, and other injuries

associated with Roundup.

      102. Defendant failed to seek rnodification of the labeling of Roundup to include

relevant inforanation regarding the risks and dangers associated with Roundup exposure.

      103. The failure of Defendant to appropriately warn and inform the EPA has

resulted in inadequate warnings in safety information presented directly to users and

conSunlerS.

      104. The failure of Defendant to appropriately warn and inforro the EPA has

resulted in the absence of warning or caution staternents that are adequate to protect

health and the environment.



                                             24
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 31 of 57 PageID #: 37




        105. The failure of Defendant to appropriately wam and inform consumers has

resulted in the directions for use that are not adequate to protect the health of hurnans

and the environment as a whole.

       EMERGING EVIDENCE FROM PRI®R DEFENDANT M®NSANTG TRIALS


        106. Of the nnany reveiations that have ennerged fronn prior ®efendant Monsanto

trials, it is alleged:

                a.       Defendant Monsanto never conducted epidemiology studies for
                         Roundup and its other fornnulations rnade with the active ingredient
                         glyphosate to evaluate the cancer dsks for users.


                b.       Defendant Monsanto wsas aware that the suri°actants in Roundup
                         v+re®re much more toxic than giyphosate alone.


                C.       Defendant Monsanto spent millions of dollars on covert public
                         relations campaigns to finance ghostwritten studies and articles
                         airned at discrediting independent scientists whose work found
                         dangers with Defendant Monsanto°s herbicides.


                d.       When the U.S. Agency for Toxic Substances and Disease Registry
                         sought to evaluate glyphosate toxicity in 2015, Defendant Monsanto
                         engaged the assistance of EPA ofl'icials to delay that review.


                e.       Defendant Monsanto . enjoyed a close relationship with certain
                         officials within the Environrnental Protection Agency (EPA), who
                         have repeatedly backed Defendant Monsanto's assertions about the
                         safety of its glyphosate products.



                                               25
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 32 of 57 PageID #: 38




               f.     Defendant Monsanto intemally had worker safety recommendations
                      that called for wearing a full range of protective gear when appiying
                      giyphosate herbicides, but did not warn the pubiic to do the same.


         107. By reason of the foregoing acts and omissions, Plaintiff seeks

compensatory and punitive damages as a resuit of Plaintift-decedent's use of and

exposure to Roundup which caused or was a substantiai contributing factor in causing

Plaintiff-decedent to suffer from cancer, speci~ically NHL, and PlaintifFdecedent suffered

severe and personal injuries which were permanent and lasting In nature, physicai pain

and mental anguish, affecting his enjoyment of life—injuries which led to his eventual

death.

         108. By reason of the foregoing acts and omissions, Plaintiffidecedent was

severeiy and permanentiy injured and= had endured emotional and mental anguish,

medical expenses, and other economic and non-economic damages prior to his death,

resuiting from the actions and inactions of the Defendant.

                        DECEDENT'S EXP®SURE T® R®UNDUP

         109. PlaintifF-decedent, at the time of his death was a resident of 704 Croston

School Road, Moatsville, Barbour County, West Virginia.

         110. Plaintiff-decedent, from approximateiy 2008 until 2016, used Roundup for

its intended purpose muitipie times a year on his 13-acre property.




                                            26
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 33 of 57 PageID #: 39



        111. Plaintiff-decedent, frorn approxirnately 2004 to 2007, assisted his father-in-

law, Delmas Croston, with spraying Roundup on the father-in-law's property.

        112. At both locations, Plaintiff-decedent sprayed Roundup following all safety

and precautionary warnings that he was aware of dueing the course of use.

        113. Plaintiff-decedent's exposure to Roundup occurred primarily in Barbour

County, West Virginia and the product was purchased from Defendant John Does in that

county, as well as in Harrison County, West Virginia.

       114. On or about January 12, 2017, Plaintiff decedent was diagnosed with

diffuse large B-cell lymphorna (anaplastic variant), with a non-gerrninal center phenotype

by the Hans algorithrn. He later died of the disease on Deoember 30, 2013.

       115. As a result of his injuries, Plaintiff-decedent had incurred significant

econonnic and non-economic darnages, including his untirnely death.



                                 FIRST CAU8E ®F ACTION
                                        NEGLIGENCE


       116. Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force

and effect as if rnore fully set forth herein.




                                                 27
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 34 of 57 PageID #: 40




       117. Defendants had a duty to exercise reasonable care in the designing,

researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,

and/or distribution of Roundup into the stream of commerce, including a duty to assure

that the product would not cause users to suffer unreasonable, dangerous side effects.

       118. Defendants failed to exercise ordinary care in the designing, researching,

testing, manufacturing, marketing supplying, promoting, packaging, sale, testing, quality

assurance, quality control, and/or distribution of Roundup into interstate commerce that

Defendants knew or should have known that using Roundup created a high risk of

unreasonable, dangerous side effects, including, but not limited to, the development of

NHL, as well as other severe and personal injuries which are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life, as well

as need for lifelong medical treatment, monitoring, and/or medications.

      11g. The negligence by the Defendants, their agents, servants, and/or

employees, included but was not limited to the following acts and/or omissions:

      a.     Manufacturing, producing, promoting, formulating, creating, and/or
      designing Roundup without thoroughly testing it;


      b.     Failing to test Roundup and/or failing to adequately, sufficiently and properly
      test Roundup;


      C.     Not conducting sufficient test programs to determine whether or not
      roundup was safe for use; in that Defendants herein knew or should have known
      that Roundup was unsafe and unfit for use by reason of the dangers to its users;

                                            28
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 35 of 57 PageID #: 41




      d.   Not conducting sufficient testing programs and studies to determine
      Roundup's carcinogenic properties even after Defendants had knowledge that
      Roundup is, was, or could be carcinogenic;


      e.      Failing to conduct sufficient testing programs to determine the safety of
      minert" ingredients and/or adjuvants contained within Roundup, and the propensity
      of these ingredients to render Roundup toxic, increase the toxicity of roundup,
      whether these ingredients are carcinogenic, magnify the carcinogenic properties
      of Roundup, and whether or not "inerf ingredients and/or adjuvants were safe fo6
      use;


      f.    Negligentiy failing to adequately and correctly wam the Plaintiff decedent,
            the public, the medical and agricultural professions, and the ERA of the
            dangers of Roundup;


      g.    Negligently failing to petition the EPA to strength the warnings associated
      with Roundup;


      h.     Failing to provide adequate cautions and warnings to protect the health of
      users, handlers, applicators, and persons who would reasonably and foreseeably
      come into contact with Roundup and/or consumed food and water contaminated
      with Roundup;


      i.    Negligently marketing, advertising, and recommending the use of Roundup
            and/or GMO crops without sufficient knowledge as to its dangerous
            propensities;


      j.     Negligently representing that Roundup was safe for use for its intended
      purpose, and/or that Roundup was safer than ordinary and common items such as
      table salt, when, in fact, it was unsafe;


                                         29
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 36 of 57 PageID #: 42




      k.     Negligently representing that Roundup had equivalent safety and effcacy
      as other forms of herbicides;


      I.     Negligently designing Roundup in a manner, which was dangerous to its
      users;


      M.      Negligently manufacturing Roundup in a manner, which was dangerous to
      ItS userS,


      n.     Negligently producing Roundup in a manner, wehich was dangerous to its
      users;


      o.     Negligently formuiating Roundup in a manner, which was dangerous to its
      users;


      p.    Concealing information from the Plaintiff-decedent and others similarly
            situated, whiie knowing that Roundup was unsafe, dangerous, and/or non-
            conforming with EPA reguiations;


      q.    Improperly concealing and/or misrepresenting information from the Plaintiff-
            decedent, scientfflc and medical professionals, and/or the EPA, concerning
            the severity of risks and dangers of Roundup compared to other forms of
            herbicides;


      r.    Negligently selling Roundup with a false and misleading label;


      S.    Negligentiy failing to adequately and correctly warn the Plaintiff-decedent,
            the public, the medical and agricultural professions, and the EPA of the
            dangers of Roundup to those consumers that regulady eat and drink
            Roundup contaminated products; and


                                          30
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 37 of 57 PageID #: 43




       t.     Negligently faiiing to warn the Plaintiff-decedent, the public, the medical and
              agricultural professions, and the EPA the extent that consumers of food and
              drink are regularly consuming pPoducts contaminated with Roundup
              products and the levels and regularity thereof.


       120. Defendant Monsanto under-reported, underestimated, and downplayed the

serious dang®rs of Roundup.




       121. Defendant Monsanto negligently and deceptively cornpared the safety risks

andlor dangers of Roundup with common everyday foods such as tabie salt, and other

forms of herbicides.


       122. Defendants were negiigent and/or violated health and safety laws in the

designing, researching, supplying, manufacturing, promoting, packaging distributing,

testing, advertising, warning, rnarketing, and selling of Roundup in that they:


      a.     Failed to use ordinary care in designing and manufacturing Roundup so as
      to avoid the aforernentioned risks to individuals when Roundup was used as an
      herbicide;


      b.    Failed to accornpany their product with proper and/or accurate warnings
      regarding all possibie adverse side effects associated with the use of Roundup;


      C.     Failed to accompany their product with proper warnings regarding ail
      possible adverse side effects concerning the failure andlor maifunction of
      Roundup;



                                             31
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 38 of 57 PageID #: 44




      d.      Failed to accompany their product with accurate warnings regarding the
      risks of all possible adverse side effects concerning Roundup;


      e.     Failed to warn PlaintifP-decedent of the severity and duration of such
      adverse effects, as the wamings given did not accurately reflect the symptoms, or
      severity of the side effects including, but not limited to, the development of NHL;


      f.     Failed to conduct adequate testing, clinical testing and post-marketing
      surveillance to determine the safety of Roundup;


      g.     Failed to conduct adequate testing, clinical testing, and post-rnarketing
      surveillance to determine the safety of Roundup's "inerr ingredients and/or
      adjuvants;


      h.     Negligentiy misrepresented the evidence ®f Roundup's genotoxicity and
      carcinogenicity;


      i.     Failing to Instruct on the use of proper personal protective equipment and
      clothing when using its products; and

      i.     Were otherwise careless and/or negligent.


      123. Despite the fact that Defendants knew or should have known that Roundup

caused, or could cause, unreasonably dangerous side efl'ects, Defendant continued and

continues to market, manufacture, distribute, and/or sell Roundup to consun►ers.




                                          32
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 39 of 57 PageID #: 45




       124. Defendants knew or should have known that consumers such as the

Piaintiff-decedent would foreseeably suffer injury as a result of their faiiure to exercise

ordinary care, as set forth above.


       125. Defendants' violations of law and/or negligence were the direct proximate

cause of Plaintiff-decedent's injuries, harm and economic loss, and death.


       126. As a result of the foregoing acts and ornissions, the Plaintiff-decedent

suflered from serious and dangerous side effects including, but not limited to, NNL, as

well as other severe and personal injuries which are permanent and lasting in nature,

physical pain and mental anguish, diminished enjoyment of life, financial expenses for

hospitalization and medical care, and death. -




                               SECOND CAUSE OF ACTION
                   STRICT PRODUCTS LIABILITY — DEStGN DEFEOT



       127. Plaintiffs repeat, reiterate and, re-allege each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the sanne force

and effect as if rnore fuliy set forth herein.


       126. At all times herein mentioned, Defendant Monsanto designed and/or

researched and/or manufactured and/or tested and/or advertised and/or promoted and/or

soid and/or distributed, Roundup as hereinabove described that was used by the Plaintifl`-


                                                 33
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 40 of 57 PageID #: 46




decedent and/or have acquired the Defendant who have designed and/or researched

and/or manufactured and/or tested and/or advertised and/or promoted and/or soid and/or

distributed Roundup as hereinabove described that was used by the Plaintiff-decedent.

      129. Defendant Monsanto's Roundup was expected to and did reach the usual

consumers, handlers, and persons cording into contact with said product without

substantial change in the condition in which it vvas produced, manufactured, sold,

distributed, and/or martceted by the Defendant.


      130. At those times, Roundup was in an unsafe, defective, and inherently
                                                                      ~
dangerous condition, which was dangerous to users, and in particuiar the Plaintiff

decedent herein.

      131. The Roundup designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed by Defendants was defective in design or

formulation in that, when it left the hands of the manufacturer and/or suppliers, the

foreseeabie rislcs exceeded the benefits associated with the design or formulation of

Roundup.

      132. The Roundup designed, researched, manufactured, tested, advertised,

promoted, marketed, soid, and/or distributed by Defendants weas defective in design

and/or formulation, in that, when it left the hands of the Defendant manufacturers and/or

suppliers, it rneas unreasonabiy dangerous, unreasonabiy dangerous in normal use, and it

was more dangerous than an ordinary consumer would expect.

                                           34
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 41 of 57 PageID #: 47




      133. At all tirnes herein mentioned, Roundup was in a defective condition and

unsafe, and Defendants knew or had reason to know that said product was defective and

unsafe, especially when used in the forn7 and manner as provided by the Defendant. In

particular, Defendant Monsanto's Roundup was defective in the following ways:

      a.    When placed in the stream of commerce, Defendant Monsanto Roundup
      was defective in design and forrnulation and, consequentiy, dangerous to an extent
      beyond that which an ordinary consumer would anticipate.


      b.     When piaced in the stream of commerce, Defendant Monsanto Roundup
      vaas unreasonabiy dangerous in that they were hazardous and posed a grave risk
      of cancer and other serious ilinesses when used in a reasonably anticipated
      rnanner.


      C.    When piaced in the stream of conromerce, Defendant Monsanto Roundup
      contained unreasonabiy dangerous design defects and was not reasonably safe
      when used in a reasonabiy anticipated ntanner.


      d.   Defendant Monsanto did not sufficiently test, investigate, or study its
      Roundup products.


      e.    Exposure to Roundup presents a risk of harmful side effects that outweigh
      any potential utiiity sterFttming from the use of the herbicide.


      f.     Defendant Monsanto knew or shouid have known at the time of cnarketing
      its Roundup products that exposure to Roundup could result in cancer and other
      severe illnesses and injuries.


      g.      Defendant Monsanto did not conduct adequate post-rnarketing surveiilance
      of its Roundup products.
                                          35
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 42 of 57 PageID #: 48




       134. Defendant Monsanto knew, or should have known that at all times herein

mentioned, its Roundup was in a defective condition, and was and is inherently

dangerous and unsafe.

       135. Plaintiff-decedent was exposed to Defendant Monsanto's Roundup without

knowledge of Roundup's dangerous characteristics.

       136. At the time of the Plaintiff decedent's use of and exposure to Roundup,

Roundup was being used for the purposes and in a manner normally intended; as a

broad-spectrum herbicide.

       137. Defendant Monsanto with this knowledge voluntarily designed its Roundup

with a, dangerous condition for use by the public, and in particular, the Plaintiff-decedent.

       138. Defendant Monsanto had a duty to create a product that was not

unreasonabiy dangerous for its normal, intended use.

       139. Defendant Monsanto created a product that was and is unreasonably

dangerous for its normal intended use.

       140. Defendants then marketed and promoted a product in such a manner so as

to market it inherently defective as the product downplayed its suspected, probable, and

established health risks inherent with its normal, intended use.




                                             36
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 43 of 57 PageID #: 49




       141. The Roundup designed, researched, manufactured, tested, advertised,

promoted, rnarketed, sold, and distributed by Defendants was manufactured defectiveiy

in that Roundup left the hands of Defendant Monsanto in a defective condition and was

unreasonably dangerous to its intended users.

       142. The Roundup designed, researched, manufactured, tested, advertised,

prornoted, marketed, soid and distributed by Defendants reached their intended users in

the same defective and unreasonably dangerous condition in which it w
                                                                    waas manufactured.


       143. Defendants designed, researched, manufactured, tested, advertised,

pronloted, marketed, sold, and distributed a defective product, which created an

unreasonable risk to the heaith of consumers and to the Plaintift_decedent, in particular,

and Defendant is therefore strictiy liable for the injuries sustained by the Plaintiff

decedent.

       144. Plaintiff-decedent could not, by the exercise of reasonable care, have

discovered Roundup's defects herein mentioned or perceived its danger.

      145. Bjo reason of the foregoing, the Defendants have become strictiy liable to

the Piaintiff-decedent for the manufacturing, marketing, promoting, distribution, and

selling of a defective product, Roundup.

      146. Defendant Monsanto's defective design, of Roundup anlounts to willfui,

wanton, and/or reckiess conduct by Defendants.



                                           37
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 44 of 57 PageID #: 50



       147. Defects in Defendant Monsanto's Roundup were the direct and proximate

cause or a substantial factor in causing Plaintiff-decedent's injuries.


       148. As a result of the foregoing acts and omission, Plaintiff-decedent developed

NHL, and suffered severe and personal injuries, which are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life, financial

expenses for hospitalization and medical care, and death.


                                THIRD CAUSE OF ACTION
                ,(STRICT PRODUCTS LIABILITY — FAILURE TO WARId)



       149. Plaintiff repeats, reiterates and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, waith the same force

and effect as if more fully set forth herein.


       150. Defendants have engaged in the business of selling, testing, distributing,

supplying, manufacturing, marketing, and and/or promoting Roundup, and through that

conduct have knowingly and intentionally placed Roundup into the stream of commerce

with full knowledge that it reaches consumers such as Plaintiff-decedent who are

exposed to it through ordinary and reasonably foreseeable uses.


       151. Defendants did, in fact, sell, distribute, supply, manufacture, and/or promote

Roundup to Plaintiff-decedent. Additionally, Defendants expected the Roundup that they

were selling, distributing, supplying, manufacturing and/or promoting to reach — and



                                                38
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 45 of 57 PageID #: 51



Roundup did, in fact, reach — consumers, inciuding Plaintiff-decedent, without any

substantial change in the condition of the product when it was initially distributed.

       152. At the time of the manufacture, Defendant Monsanto could have provided

the warnings or instructions regarding the full and complete risks of Roundup and

glyphosate-containing products because it knew or should have known of the

unreasonable risks of harm associated with the use of and/or exposure to such products.

       153. At all times herein mentioned, the aforesaid product was defective and

unsafe in manufacture such that it was unreasonably dangerous to the user, and was so

at the time it was distributed by Defendant and at the time PlaintifFdecedent was exposed

to by inhalation and/or ingestion, and/or dermal absorption of the product. The defective

condition of Roundup was due in part to the fact that it was not accompanied by proper

warnings regarding its carcinogenic quaiities and possible side effects, including, but not

limited to developing non-Hodgkin's lymphoma as a result of exposure and use.

       154. Roundup did not contain a warning or caution statement, which was

necessary and, if complied with, was adequate to protect the health of those exposed in

violation of ? U.S.C. §136j(a)(1)(E).

       155. Defendants' failure to include a warning or caution statement which was

necessary and/if complied with, was adequate to protect the health of those exposed,

vioiated U.S.C. §136j(a)(1)(E) as well as the laws of the State of West Virginia.



                                            39
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 46 of 57 PageID #: 52




       156. Defendant Monsanto could have amended the label of Roundup to provide

additional warnings.


       157. This defect caused serious injury to Plaintiff-decedent who used Roundup

in its intended and foreseeable manner.


       156. At all times herein mentioned, Defendants had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine,

maintain supply, provide proper warnings, and take such steps to assure that the product

did not cause users to sufi'er from unreasonable and dangerous side efi`ects.


       159. Defendants labeled, distributed, and promoted the aforesaid product that it

was dangerous and unsafe for the use and purpose for which it was intended.


       160. Defendant Monsanto failed to warn of the nature and scope of the side

effects associated with Roundup, namely its carcinogenic properties and its propensity to

cause or serve as a substantial contributing fact®r in the development of NHL.


       161. Defendants were aware of the probable consequences of the aforesaid

conduct. Despite the fact that Defendants knew or shouid have known that Roundup

caused serious injuries, Defendants failed to exercise reasonable care to wann of the

dangerous carcinogenic properties and side efi'ect of developing NHL from Roundup

exposure, even though these side effects were known or reasonably scientifically

knowable at the time of distribution. Defendants willfully and deliberately failed to avoid



                                            40
 Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 47 of 57 PageID #: 53




  the consequences associated with their failure to warn, and in doing so, Defendants acted

  with a conscious disregard for the safety of Plaintifi-decedent.


         162. At the time of exposure, Plaintiff-decedent could not have reasonably

  discovered any defect In Roundup prior through the exercise of reasonable care.


         163. Defendants, as the developer, manufacturers and/or distributors of the

  subject product, are held to the level of knowledge of an expert in the feld.


         164. Plaintiff-decedent reasonably relied upon the skill, superior knowledge, and

  judgment of Defendants.


         165. Had Defendants properiy disclosed the dsks associated with Roundup,

  Plaintiff-decedent would have avoided the risk of NHL by not using Roundup.


         166. The information that Defendants did provide or communicate failed to

  contain adequate warnings and precautions that would have enabled Piaintiffdecedent

  and similarly situated individuals, to utilize the product safety and with adequate

  protection. Instead, Defendants disseminated information that was inaccurate, false, and

  misleading and which failed to communicate accurately or adequately the comparative

  severity, duration, and extent of the risk of injuries associated with use of and/or exposure

  to Roundup and glyphosate; continued to promote the efi'icacy of Roundup, even after it

- knew or should have known of the unreasonable risks from use or exposure; and

  concealed, downplayed, or otheFwise suppressed, through aggressive marking and



                                               41
        Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 48 of 57 PageID #: 54
•   '   ~




        promotion, any information or research about the rislcs and dangers of exposure to

        Roundup and glyphosate.


               167. To this day, Defendant Monsanto has failed to adequately warn of the true

        rislcs of Plaintiff-decedent's injuries associated with the use of and exposure to Roundup.


               168. As a resuit of their inadequate vbannings, Defendant's Roundup is defective

        and unreasonably dangerous when they left the possession and/or contro0 of Defendant

        Monsanto, and sold and distributed by Defendants.


                169. As a direct and proximate resuit of Defendants' actions as alleged herein,

        and in such other ways to be later shown, the subject product caused PlaintifFdecedent

        to sustain injuries as herein alleged.


                                       FOURTH CAUSE OF ACTION
                                  BREACH OF INIPLIED WARRANTIES


               170. Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

        Complaint contained in each of the foregoing paragraphs inclusive, with the same force

        and effect as if more fully set forth herein.

               171. At all times herein mentioned, the Defendants manufactured, distributed,

        compounded, recommended, merchandized, advertised, promoted, and sold Roundup

        and/or have recently acquired the Defendants who have manufactured, compound

        portrayed, distributed, recommended, merchandized, advertised, promoted, and sold


                                                        42
        Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 49 of 57 PageID #: 55
.   -   b


        Roundup, as a broad-spectrum herbicide. These actions were under the ultimate control

        and supervision of Defendant.

                172. At the time Defendants marketed, sold, and distributed Roundup for use by

        PlaintifP-decedent, Defendants knew of Roundup's intended use and impliedly warranted

        the product to be of rnerchantable quaiity and safe and fit for this use.

                173. The Defendants impliedly represented and warranted to Plaintiff decedent

        and users of Roundup, the agricuitural community, and/or the EPA that Roundup was

        safe and of inerchantable quality and fit for the ordinary purpose for which it was to be

        used.

                174. These representations and wearranties were false, misleading, and

        inaccurate in that Roundup was unsafe, unreasonably dangerous, not of inerchantable

        quality, and defective.

                175. Plaintiff-decedent did rely on said implied warranty of inerchantability of

        fitness for particular use and purpose.

                176. Plaintiff-decedent reasonably reiied upon the skill and judgment of

        Defendants as to whether Roundup vvas of inerchantable quality and safe and fit for its

        intended use.

                177. Roundup was injected into the stream of commerce by the Defendants in a

        defective, unsafe, and inherently dangerous condition, and the products' materials were


                                                    43
        Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 50 of 57 PageID #: 56
.   -   4



        expected to and did reach users, handiers, and persons coming into contact with said

        products without substantial change in the condition in which they were soid.

                178. The Defendants breached the aforesaid impiied warranties, as the herbicide

        Roundup was not fit for its intended purposes and uses.

                179. As a resuit of the foregoing acts and omissions, Plaintiff-decedent suffered

        from NHL and suffered severe and personal injuries which were permanent and lasting

        in nature, physical pain and mental anguish, inciuding diminished enjoyment of life,

        financial expenses for hospitaiization and medical care, inciuding medical expenses and

        other economic, and non-economic damages, and death.

                                         FIFTH CAUSE OF ACTiON
                 UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAVII



               180. Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

            Complaint contained in each of the foregoing paragraphs inciusive, with the same

            force and effect ali if more fully set forth herein.

               181.     Plaintiff-decedent has suffered damages due to the actions of Defendants

            under the West Virginia Consumer Credit and Protection Act, W.Va. Code §§ 46A-6-

            101 et seq., and more specifcally as follows:

                   a. Fraudulent or deceptive acts or representations were made by Defendants,
                      their empioyees, agents and/or servants as to the safety of their giyphosate
                      containing herbicides and GMO crops.


                                                       44
        Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 51 of 57 PageID #: 57
.   -   S




                  b. Defendants caused confusion and rnisunderstanding as to the source,
                     sponsorship, approval or certification of their goods, including glyphosate
                     containing herbicides and GMO crops;

                  c. Defendants caused confusion and rnisunderstanding as to their affiliation,
                     connection or association with, or certitication by the EPA and others;


                  d. Defendants represented that their goods have sponsorship, approval,
                     characteristics, ingredients, uses, benefits or quantities that they do not
                     have;

                  e. Making false or misleading statements of fact regarding its product;

                  f. Engaging in other fraudulent or deceptive conduct which created confusion
                     and/or misunderstanding; and

                  g. Glyphosate is never used in its pure form — it's always mixed v+oith additives
                     (adjuvants) that are toxic in their own right. So cornparisons based on the
                     pure chernical rnade by the Defendants are and were meaningless.


               182. As a result of the foregoing acts and ornissions; Plaintiff-decedent suffered

        frorn NHL and suffered severe and personai injuries which were permanent and lasting

        in nature, physical pain and cnental anguish, including dirninished enjoyrnent of life,

        financial expenses for hospitalization and rnedical care, including rnedical expenses and

        other economic, and non-economic darnages, and death.

                                      SIXTH CAUSE OF ACTION
                                          SURVIVAL ACTION



               183. Plaintiff repeats, reiterates, and re-alleges each and every allegation of this




                                                   45
        Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 52 of 57 PageID #: 58
<   -   ~



        Complaint contained in each of the foregoing paragraphs inclusive, with the same force

        and effect all if more fully set forth herein.


               184. As a direct and proximate result of the conduct of Defendants, Plaintiff-

        decedent, prior to death, was obligated to spend various sums of money to treat his

        injuries, which debts have been assumed by the Estate. As a direct and proximate

        cause of aforesaid, Plaintiff-decedent was caused pain and suffering, mental anguish,

        and impairment of the enjoyment of life, until the date of his death; and, as a direct and

        proximate result of the aforesaid, Plaintiff-decedent suffered a loss of earning capacity.

        PlaintifPs bring this claim on behalf of the Estate of Jonathan Correl Croston under all

        applicable statutory and/or common law.


               185. As a direct and proximate result of the aforesaid, and including the

        observance of the sufFering and physical deterioration of the Plaintiff-decedent until the

        date of his death, Plaintifrs have and will continue to suffer permanent and ongoing

        psychological damage which may require future psychological and medical treatment.

        PlaintifPs bring this claim on behaif of the Estate of Jonathan Correl Croston under ali

        applicable statutory and/or common law.




                                                         46
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 53 of 57 PageID #: 59




                              SEVENTH CAUSE OF ACTION
                                   WRONOFUL DEATH



       186. Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inciusive, with the same force

and efFect as if more fully set forth herein.

       187. Plaintiff brings this ciaim, on behaif of the Estate of Jonathan Correl Croston

and for the benefit of the Plaintiff-decedent's lawful beneficiaries.

       188. As a direct and proximate resuit of the Defendants' actions and the defective

nature of Roundup, as outiined above, Plaintiff-decedent suffered bodiiy injury resuiting

in pain and sufrering, disabiiity to earn, funeral expenses and death.

       189. As a direct and proximate cause of the Defendants' conduct, Plaintiff

decedents Estate and beneficiaries have incurred hospital, nursing and medical

expenses, and estate administration expenses as a resuit of his death. Plaintiff brings

this action on behaif of Plaintiff-decedents' lawFul beneficiaries for these damages and for

all pecuniary losses under appiicabie state statutory and/or common laws.



                                  PRAYER FOR RELIEF


          WHEREFORE, the Plaintiff demands judgment against the Defendants for the

   following relief:



                                                47
        Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 54 of 57 PageID #: 60
1   ~   k



                 1. General damages for the physical pain, mental suffering, and emotional

                    distress suffered by Jonathan Correl Croston from the time of diagnosis to

                    his death;

                 2. Damages permitted to be recovered under the West Virginia Wrongful

                    Death Act, including but not necessarily limited to:

                    A. Sorrow, mental anguish, and solace which may include society,

                        companionship, comfort, guidance, kindly offices and advise of the

                        decedent;

                    B. Compensation for reasonably expected loss of (i) income of the

                        decedent and (ii) services, protection, care and assistance provided by

                        the decedent; and/or

                    C. Reasonable funeral expenses and any other economic losses related to

                       the death of Jonathan Correl Croston;

                 3. Compensatory damages in an amount that exceeds the jurisdictional

                    requirements of this Court including, but not limited to, damages and

                    expenses for medical care and treatment, loss of earning capacity and/or

                    lost income, all in an amount to be determined by the jury;

                 4. AII other statutory or other damages allowed by law;

                 5. Punitive or exemplary damages as permitted by West Virginia law;

                 6. Prejudgment and post judgment interest;

                 7. Costs and attorney's fees and all other damages allowed by law; and/or

                 8. Such otherfurther specific and general relief as may become apparent from

                    discovery as this matter matures for trial or as justice requires.



                                                   48
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 55 of 57 PageID #: 61




                                 REQUEST FOR JURY TRIAL

                  Plaintiff requests a jury trial on all questions of fact raised in this

            Complaint.



                                              PLAINTIFFS
                                              By Counsel




                                              Hunter B. Mullens, WV Bar No. 7620
                                              C. Brian Matko., WV State Bar No. 7995
                                              MULLENS & MULLENS, PLLC
                                              9 North Main Street
                                              PO Box 95
                                              Philippi, WV 26416
                                              Telephone: (304) 457-9000
                                              Facsimile: (304) 457-9002
                                              hmullens(~a.mullensandmullens.com
                                              bmatko .mullensandmullens.com




                                        49.
                 Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 56 of 57 PageID #: 62
                                                      Axttgb Atrxt.es .af Axtxexixrx
     + • EXFiiBIT
      _ 0• ~
                                                               '~~ _'.<i~"`     , r•~ ~_:        (Egun#-g ,of Prxxlxoixr, ss:
                       A#rx#e of Pest ?aixgixcirx                ~,.a,• -
                                                                                      ,
                                                                   ,'~ ~'.• .      ,~.,"
                                                                                 ',<~,~




                                       ~~e#tex ~af ~~x~Yx~~~~x~c~~~x~


                                                 Estate of JONATHAN CORREL CROSTON



                                                                                                Virginia, do
              I, CONNIE L KAUFMAN, Clerk of the Barbour County Commission, in the State of West

              hereby certify that JULIE CROSTON was on the 18th day of November, 2019, appointed by the Barbour

              County Commission as administratrix(s) of the Estate of JONATHAN CORREL CROSTON, duly qualified
                                                                                                            required by
              as such by taking oath prescribed by law, and by giving approved bond in the sum of $0.00, as

              law.



                                                                                                                        faith and
              NOW THEREFORE, be it known that said appointment is now in full force and- effect and that full
                                                                                                                                of
              credit are due and should be given to all the acts of the said JULIE CROSTON as such administratrix(s)

              the Estate of JONATHAN CORREL CROSTON, as well in all jurisdictions, as elsewhere.




                                      IN WITNESS WHEREOF, I have hereunto set my hand and
                                      affixed the seal of the Barbour County Commission at my
                                      office in said County on the 18th day of November, 2019.

                                        1    •                  c       .       ,,   ,~~;   ,~


                                       CONNIE L KAUFMAN
                                       Clerk of the Barbour County Commission


                                       ~
                                            Connie Kaufinan
                                            County Clerk




LetterofAdministrallon.rpt
Case 2:21-cv-00003-TSK Document 1-1 Filed 01/27/21 Page 57 of 57 PageID #: 63
                                                          ~~n~I>~~t~
                                                                   ~
                                                            ~            ry,
                                        --       -    { ZIP25311
                                                                   JAN 06 202g
                                                     ~_ 0000336734
